
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 619
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Mack (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Mr. Fortenberry,
			 Mr. Poe of Texas,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. McCotter,
			 Mr. Wamp, and
			 Mr. Bilirakis) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for the people of Honduras.
	
	
		Whereas in November 2005, Jose Manuel Zelaya Rosales was
			 elected as President of Honduras;
		Whereas shortly after being inaugurated as President of
			 Honduras, Zelaya forged close ties with Venezuelan President Hugo Chávez and
			 Cuban rulers Fidel and Raul Castro;
		Whereas, on October 9, 2008, Honduras joined the
			 Bolivarian Alternative of the Americas (ALBA), an initiative launched by Chávez
			 which includes Bolivia, Cuba, Ecuador, Nicaragua, and Venezuela;
		Whereas in March of 2009, President Zelaya issued a decree
			 calling on the National Statistics Institute to hold a popular referendum to
			 determine if the country should include a fourth ballot box during the general
			 elections scheduled to be held on November 29, 2009;
		Whereas the fourth ballot box would consult Hondurans
			 about whether the country should convene a national constituent assembly to
			 amend the constitution;
		Whereas the Honduras Constitution forbids a president from
			 seeking re-election;
		Whereas, on May 21, 2009, the Attorney General of Honduras
			 recommended that the Honduran courts hold that President Zelaya's proposed
			 referendum was illegal and unconstitutional;
		Whereas, on May 27, 2009, a Honduran lower court judge
			 declared President Zelaya's proposed referendum illegal;
		Whereas, on June 17, 2009, a Honduran Appeals Court upheld
			 the lower court ruling declaring President Zelaya's proposed referendum
			 illegal;
		Whereas, on June 19, 2009, the Honduran Supreme Court
			 ordered the Honduran security forces not to provide any support for the
			 proposed referendum;
		Whereas, on June 23, 2009, the Honduran National Congress
			 passed a plebiscite and referendum law that prevents referendums from occurring
			 within 180 days of a general election;
		Whereas, on June 24, 2009, President Zelaya dismissed the
			 Chairman of the Joint Chiefs of Staff and the Defense Minister for refusing to
			 provide support for the proposed unconstitutional referendum;
		Whereas, on June 25, 2009, the Honduran Supreme Court
			 ruled that the Chairman of the Joint Chiefs of Staff and the Defense Minister
			 were to be reinstated;
		Whereas, on June 25, 2009, the Honduran National Congress
			 began debate on whether to censure President Zelaya for pushing ahead with his
			 proposed illegal referendum;
		Whereas, on June 27, 2009, President Zelaya led a violent
			 mob that stormed a military base to seize and distribute ballots for the
			 illegal referendum;
		Whereas several sectors of Honduras were opposed to this
			 referendum, including the legislature, the judiciary, the Attorney General, the
			 Human Rights Commission, the Catholic Church, evangelical groups, business
			 associations, and four of the five political parties represented in the
			 National Congress, including President Zelaya's own party;
		Whereas, on June 28, 2009, just hours before the polls
			 were to open for the illegal referendum, the Honduran military arrested
			 President Zelaya pursuant to a court order, and later exiled him from the
			 country;
		Whereas the Honduran Supreme Court has stated that the
			 military acted on its orders, and the Honduran Congress passed a decree
			 removing President Zelaya from office and replacing him with the President of
			 Congress, Roberto Micheletti;
		Whereas since his removal, Mr. Zelaya has been flown
			 around the hemisphere by Hugo Chávez’s private jets; and
		Whereas since Mr. Zelaya’s inaugural, Honduras has been
			 plagued by lowered living standards as poverty, violence, unemployment, and
			 inflation, which has remained high: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its strong support for the people
			 of Honduras;
			(2)condemns Mr. Jose
			 Manuel Zelaya Rosales for his unconstitutional and illegal attempts to alter
			 the Constitution of Honduras; and
			(3)calls on all
			 parties to seek a peaceful resolution that is both legal and
			 constitutional.
			
